Citation Nr: 1718830	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  05-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right ilioinguinal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in September 2015 and September 2016.  This matter was originally on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  The case comes to the Board from the Los Angeles, California RO.

In July 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Board has recharacterized the issue of entitlement to an increased evaluation for chronic pain with loss of sensation (nerve damage) as entitlement to an increased evaluation for right ilioinguinal neuralgia based on VA treatment records indication that the Veteran's chronic right groin pain was most likely attributable to ilioinguinal neuralgia/neuropathy.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is currently receiving the maximum schedular evaluation for right ilioinguinal neuralgia.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right ilioinguinal neuralgia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8730 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's September 2015 and September 2016 Remands, the Appeals Management Center (AMC) requested that the Veteran provide authorization forms for private treatment records, obtained outstanding VA treatment records, scheduled the Veteran for a VA examination to determine severity of current inguinal neuralgia, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2015 and September 2016 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the July 2015 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  There has been no contention to the contrary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right ilioinguinal neuralgia has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8626.  Diagnostic Code 8626 for incomplete paralysis of the femoral nerve.  Mild incomplete paralysis of the anterior crural (femoral) nerve, as well as neuritis (8626) and neuralgia (8726) of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating.  Severe incomplete paralysis of the femoral nerve warrants a 30 percent rating.  With complete paralysis of the femoral nerve, which warrants a 40 percent rating, there is paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.

The Board finds, however, that the nerve affected status post right inguinal herniorrhaphy is not the anterior crural (femoral) nerve but the ilioguinal nerve.  This is confirmed by the Veteran's VA physicians, the October 2005 VA examiner, and the November 2016 VA examiner.  The July 2013 VA examiner determined that the Veteran's neuralgia was of the cutaneous nerves around the hernia scar.      

Disabilities of the ilioinguinal nerve are rated under 38 C.F.R. § 4.124a, to include Diagnostic Codes 8530 (paralysis), 8630 (neuritis), and 8730 (neuralgia).  The highest rating available for such impairment is 10 percent rating for severe to complete paralysis of the ilioinguinal nerve.  Diagnostic Code 8530 provides a noncompensable rating for mild or moderate, and a 10 percent rating for severe to complete paralysis of the ilioinguinal nerve.

The medical evidence indicates that the Veteran sustained an ilioinguinal nerve injury.  He has continued to complain of severe pain in that area; however, he is currently assigned the maximum 10 percent rating under Diagnostic Code 8530 based on findings comparable to severe to complete paralysis of that nerve.  Accordingly, a higher rating may not be awarded. 

In conclusion, an evaluation of 10 percent is the maximum rating available for complete paralysis of the ilioinguinal nerve.  The preponderance of the evidence is against the Veteran's claim for rating in excess of that; hence, the doctrine of reasonable doubt is not applicable. 



ORDER

Entitlement to an evaluation in excess of 10 percent for right ilioinguinal neuralgia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


